Transport Workers Union of Greater N.Y. v Bianco (2015 NY Slip Op 06041)





Transport Workers Union of Greater N.Y. v Bianco


2015 NY Slip Op 06041


Decided on July 9, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 9, 2015

Mazzarelli, J.P., Sweeny, Saxe, Richter, Manzanet-Daniels, JJ.


15696 652798/13

[*1] Transport Workers Union of Greater New York, etc., Plaintiff-Appellant,
vCarmen Bianco etc., Defendant-Respondent.


Advocates For Justice, Chartered Attorneys, New York (Arthur Z. Schwartz of counsel), for appellant.
Lewis S. Finkelman, Brooklyn (Daniel Chiu of counsel), for respondent.

Order, Supreme Court, New York County (Anil C. Singh, J.), entered September 2, 2014, which, inter alia, granted defendant's motion to dismiss the complaint, unanimously affirmed, without costs.
The court properly dismissed plaintiff union's complaint alleging that the collective bargaining agreement provision setting forth procedures for predisciplinary suspensions was void under Civil Service Law § 75. "Rights under Civil Service Law § 75 may be supplemented, modified or replaced by the terms of a collective bargaining agreement" (Matter of Patel v New York City Hous. Auth., 26 AD3d 172, 174 [1st Dept 2006]), which is the case here with respect to disciplinary grievance procedures set forth under the Civil Service Law, including those concerning
predisciplinary suspensions (see Matter of Robinson v New York City Tr. Auth., 226 AD2d 467, 468 [2d Dept 1996).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 9, 2015
CLERK